Exhibit 10.2

 

 

KOSMOS ENERGY DEFERRED

COMPENSATION PLAN

Effective February 1, 2017

IMPORTANT NOTE

This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity. An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states. An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation. Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document. This document should
be reviewed by the Employer’s attorney prior to execution.

March 2012

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

PREAMBLE

 

 

ARTICLE 1 – GENERAL

1.1

Plan

1.2

Effective Dates

1.3

Amounts Not Subject to Code Section 409A

 

 

 

 

ARTICLE 2 - DEFINITIONS

2.1

Account

2.2

Administrator

2.3

Adoption Agreement

2.4

Beneficiary

2.5

Board or Board of Directors

2.6

Bonus

2.7

Change in Control

2.8

Code

2.9

Compensation

2.10

Director

2.11

Disability

2.12

Eligible Employee

2.13

Employer

2.14

ERISA

2.15

Identification Date

2.16

Key Employee

2.17

Participant

2.18

Plan

2.19

Plan Sponsor

2.20

Plan Year

2.21

Related Employer

2.22

Retirement

2.23

Separation from Service

2.24

Unforeseeable Emergency

2.25

Valuation Date

2.26

Years of Service

 

 

 

 

ARTICLE 3 - PARTICIPATION

3.1

Participation

3.2

Termination of Participation





i

--------------------------------------------------------------------------------

 



 

 

ARTICLE 4 – PARTICIPANT ELECTIONS

4.1

Deferral Agreement

4.2

Amount of Deferral

4.3

Timing of Election to Defer

4.4

Election of Payment Schedule and Form of Payment

 

 

 

 

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

5.1

Matching Contributions

5.2

Other Contributions

 

 

 

 

ARTICLE 6 – ACCOUNTS AND CREDITS

6.1

Establishment of Account

6.2

Credits to Account

 

 

 

 

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

7.1

Investment Options

7.2

Adjustment of Accounts

 

 

 

 

ARTICLE 8 – RIGHT TO BENEFITS

8.1

Vesting

8.2

Death

8.3

Disability

 

 

 

 

ARTICLE 9 – DISTRIBUTION OF BENEFITS

9.1

Amount of Benefits

9.2

Method and Timing of Distributions

9.3

Unforeseeable Emergency

9.4

Payment Election Overrides

9.5

Cashouts of Amounts Not Exceeding Stated Limit

9.6

Required Delay in Payment to Key Employees

9.7

Change in Control

9.8

Permissible Delays in Payment

9.9

Permitted Acceleration of Payment

 





ii

--------------------------------------------------------------------------------

 



 

 

ARTICLE 10 — AMENDMENT AND TERMINATION

10.1

Amendment by Plan Sponsor

10.2

Plan Termination Following Change in Control or Corporate Dissolution

10.3

Other Plan Terminations

 

 

 

 

ARTICLE 11 — THE TRUST

11.1

Establishment of Trust

11.2

Rabbi Trust

11.3

Investment of Trust Funds

 

 

 

 

ARTICLE 12 — PLAN ADMINISTRATION

12.1

Powers and Responsibilities of the Administrator

12.2

Claims and Review Procedures

12.3

Plan Administrative Costs

 

 

 

 

ARTICLE 13 — MISCELLANEOUS

13.1

Unsecured General Creditor of the Employer

13.2

Employer’s Liability

13.3

Limitation of Rights

13.4

Anti-Assignment

13.5

Facility of Payment

13.6

Notices

13.7

Tax Withholding

13.8

Indemnification

13.9

Successors

13.10

Disclaimer

13.11

Governing Law

 

 



iii

--------------------------------------------------------------------------------

 



PREAMBLE

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both. The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.

 

 



 

--------------------------------------------------------------------------------

 



ARTICLE 1 – GENERAL

1.1      Plan. The Plan will be referred to by the name specified in the
Adoption Agreement.

1.2      Effective Dates.

(a)       Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.

(b)       Amendment Effective Date. The Amendment Effective Date is the date
specified in the Adoption Agreement as of which the Plan is amended and
restated. Except to the extent otherwise provided herein or in the Adoption
Agreement, the Plan shall apply to amounts deferred and benefit payments made on
or after the Amendment Effective Date.

(c)       Special Effective Date. A Special Effective Date may apply to any
given provision if so specified in Appendix A of the Adoption Agreement. A
Special Effective Date will control over the Original Effective Date or
Amendment Effective Date, whichever is applicable, with respect to such
provision of the Plan.

1.3      Amounts Not Subject to Code Section 409A

Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.

 

 



1-1

--------------------------------------------------------------------------------

 



ARTICLE 2 – DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:

2.1     “Account” means an account established for the purpose of recording
amounts credited on behalf of a Participant and any income, expenses, gains,
losses or distributions included thereon. The Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant or to the Participant’s
Beneficiary pursuant to the Plan.

2.2     “Administrator” means the person or persons designated by the Plan
Sponsor in Section 1.05 of the Adoption Agreement to be responsible for the
administration of the Plan. If no Administrator is designated in the Adoption
Agreement, the Administrator is the Plan Sponsor.

2.3     “Adoption Agreement” means the agreement adopted by the Plan Sponsor
that establishes the Plan.

2.4     “Beneficiary” means the persons, trusts, estates or other entities
entitled under Section 8.2 to receive benefits under the Plan upon the death of
a Participant.

2.5     “Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.

2.6     “Bonus” means an amount of incentive remuneration payable by the
Employer to a Participant.

2.7     “Change in Control” has the meaning set forth in the Kosmos Energy Ltd.
Long Term Incentive Plan (as amended from time to time).

2.8     “Code” means the Internal Revenue Code of 1986, as amended.

2.9     “Compensation” has the meaning specified in Section 3.01 of the Adoption
Agreement.

2.10   “Director” means a non-employee member of the Board who has been
designated by the Employer as eligible to participate in the Plan.





2-1

--------------------------------------------------------------------------------

 



2.11  “Disability” means a determination by the Administrator that the
Participant is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than twelve months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer. A Participant will
be considered to have incurred a Disability if he is determined to be totally
disabled by the Social Security Administration or the Railroad Retirement Board.

2.12   “Eligible Employee” means an employee of the Employer who satisfies the
requirements in Section 2.01 of the Adoption Agreement.

2.13   “Employer” means the Plan Sponsor and any other entity which is
authorized by the Plan Sponsor to participate in and, in fact, does adopt the
Plan.

2.14   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.15   “Identification Date” means the date as of which Key Employees are
determined which is specified in Section 1.06 of the Adoption Agreement.

2.16   “Key Employee” means an employee who satisfies the conditions set forth
in Section 9.6.

2.17   “Participant” means an Eligible Employee or Director who commences
participation in the Plan in accordance with Article 3.

2.18   “Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.

2.19   “Plan Sponsor” means the entity identified in Section 1.03 of the
Adoption Agreement or any successor by merger, consolidation or otherwise.

2.20   “Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.

2.21   “Related Employer” means the Employer and (a) any corporation that is a
member of a controlled group of corporations as defined in Code
Section 414(b) that includes the Employer and (b) any trade or business that is
under common control as defined in Code Section 414(c) that includes the
Employer.





2-2

--------------------------------------------------------------------------------

 



2.22   “Retirement” has the meaning specified in 6.01(f) of the Adoption
Agreement.

2.23   “Separation from Service” means the date that the Participant dies,
retires or otherwise has a termination of employment with respect to all
entities comprising the Related Employer. A Separation from Service does not
occur if the Participant is on military leave, sick leave or other bona fide
leave of absence if the period of leave does not exceed six months or such
longer period during which the Participant’s right to re‑employment is provided
by statute or contract. If the period of leave exceeds six months and the
Participant’s right to re-employment is not provided either by statute or
contract, a Separation from Service will be deemed to have occurred on the first
day following the six-month period. If the period of leave is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where the impairment causes the Participant to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment, a 29 month period of absence may be substituted
for the six month period.

Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service. If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent





2-3

--------------------------------------------------------------------------------

 



contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services in
both capacities.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.

All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.

2.24  “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code section
152(b)(1), (b)(2) and (d)(1)(B); loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

2.25   “Valuation Date” means each business day of the Plan Year that the New
York Stock Exchange is open.

2.26   “Years of Service” means each one year period for which the Participant
receives service credit in accordance with the provisions of Section 7.01(d) of
the Adoption Agreement.

 

 



2-4

--------------------------------------------------------------------------------

 



ARTICLE 3 — PARTICIPATION

3.1      Participation. The Participants in the Plan shall be those Directors
and employees of the Employer who satisfy the requirements of Section 2.01 of
the Adoption Agreement.

3.2     Termination of Participation. The Administrator may terminate a
Participant’s participation in the Plan in a manner consistent with Code
Section 409A. If the Employer terminates a Participant’s participation before
the Participant experiences a Separation from Service the Participant’s vested
Accounts shall be paid in accordance with the provisions of Article 9.

 

 



3-1

--------------------------------------------------------------------------------

 



ARTICLE 4 — PARTICIPANT ELECTIONS

4.1      Deferral Agreement. If permitted by the Plan Sponsor in accordance with
Section 4.01 of the Adoption Agreement, each Eligible Employee and Director may
elect to defer his Compensation within the meaning of Section 3.01 of the
Adoption Agreement by executing in writing or electronically, a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 4.

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation. An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

A deferral agreement may be changed or revoked during the period specified by
the Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

4.2      Amount of Deferral. An Eligible Employee or Director may elect to defer
Compensation in any amount permitted by Section 4.01(a) of the Adoption
Agreement.

4.3      Timing of Election to Defer. Each Eligible Employee or Director who
desires to defer Compensation otherwise payable during a Plan Year must execute
a deferral agreement within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral agreement within the period preceding the
Plan Year during which the Bonus is earned that is specified by the
Administrator, except that if the Bonus can be treated as performance based
compensation as described in Code Section 409A(a)(4)(B)(iii), the deferral
agreement may be executed within the period specified by the Administrator,
which period, in no event, shall end after the date which is six months prior to
the end of the period during which the Bonus is earned, provided the Participant
has performed services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date the Participant executed the deferral agreement and provided further
that the compensation has not yet become ‘readily ascertainable’ within the
meaning of Reg. Sec 1.409A‑2(a)(8). In addition, if the Compensation qualifies
as ‘fiscal year compensation’ within the meaning of Reg. Sec. 1.409A‑2(a)(6),
the deferral agreement may be made not later than the





4-1

--------------------------------------------------------------------------------

 



end of the Employer’s taxable year immediately preceding the first taxable year
of the Employer in which any services are performed for which such Compensation
is payable.

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 4.01(b)(ii) of the Adoption
Agreement. If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election becomes irrevocable and effective over the total number of days in the
performance period. The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Reg. Sec. 1.409A‑2(a)(7).

4.4      Election of Payment Schedule and Form of Payment.

All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

(a)If the Plan Sponsor has elected to permit annual distribution elections in
accordance with Section 6.01(h) of the Adoption Agreement the following
rules apply. At the time an Eligible Employee or Director completes a deferral
agreement, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for the Compensation
subject to the deferral agreement from among the options the Plan Sponsor has
made available for this purpose and which are specified in 6.01(b) of the
Adoption Agreement. Prior to the time required by Reg. Sec. 1.409A‑2, the
Eligible Employee or Director shall elect a distribution event (which includes a
specified time) and a form of payment for any Employer contributions that may be
credited to the Participant’s Account during the Plan Year. If an Eligible
Employee or Director fails to elect a distribution event, he shall be deemed to
have elected Separation from Service as the distribution event. If he fails to
elect a form of payment, he shall be deemed to have elected a lump sum form of
payment.





4-2

--------------------------------------------------------------------------------

 



(b)If the Plan Sponsor has elected not to permit annual distribution elections
in accordance with Section 6.01(h) of the Adoption Agreement the following
rules apply. At the time an Eligible Employee or Director first completes a
deferral agreement but in no event later than the time required by Reg. Sec.
1.409A‑2, the Eligible Employee or Director must elect a distribution event
(which includes a specified time) and a form of payment for amounts credited to
his Account from among the options the Plan Sponsor has made available for this
purpose and which are specified in Section 6.01(b) of the Adoption Agreement. If
an Eligible Employee or Director fails to elect a distribution event, he shall
be deemed to have elected Separation from Service in the distribution event. If
the Eligible Employee or Director fails to elect a form of payment, he shall be
deemed to have elected a lump sum form of payment.

 

 



4-3

--------------------------------------------------------------------------------

 



ARTICLE 5 — EMPLOYER CONTRIBUTIONS

5.1      Matching Contributions. If elected by the Plan Sponsor in
Section 5.01(a) of the Adoption Agreement, the Employer will credit the
Participant’s Account with a matching contribution determined in accordance with
the formula specified in Section 5.01(a) of the Adoption Agreement. The matching
contribution will be treated as allocated to the Participant’s Account at the
time specified in Section 5.01(a)(iii) of the Adoption Agreement.

5.2      Other Contributions. If elected by the Plan Sponsor in
Section 5.01(b) of the Adoption Agreement, the Employer will credit the
Participant’s Account with a contribution determined in accordance with the
formula or method specified in Section 5.01(b) of the Adoption Agreement. The
contribution will be treated as allocated to the Participant’s Account at the
time specified in Section 5.01(b)(iii) of the Adoption Agreement.

 

 



5-1

--------------------------------------------------------------------------------

 



ARTICLE 6 — ACCOUNTS AND CREDITS

6.1      Establishment of Account. For accounting and computational purposes
only, the Administrator will establish and maintain an Account on behalf of each
Participant which will reflect the credits made pursuant to Section 6.2,
distributions or withdrawals, along with the earnings, expenses, gains and
losses allocated thereto, attributable to the hypothetical investments made with
the amounts in the Account as provided in Article 7. The Administrator will
establish and maintain such other records and accounts, as it decides in its
discretion to be reasonably required or appropriate to discharge its duties
under the Plan.

6.2      Credits to Account. A Participant’s Account will be credited for each
Plan Year with the amount of his elective deferrals under Section 4.1 at the
time the amount subject to the deferral election would otherwise have been
payable to the Participant and the amount of Employer contributions treated as
allocated on his behalf under Article 5.

 

 



6-1

--------------------------------------------------------------------------------

 



ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

7.1      Investment Options. The amount credited to each Account shall be
treated as invested in the investment options designated for this purpose by the
Administrator.

7.2      Adjustment of Accounts. The amount credited to each Account shall be
adjusted for hypothetical investment earnings, expenses, gains or losses in an
amount equal to the earnings, expenses, gains or losses attributable to the
investment options selected by the party designated in Section 9.01 of the
Adoption Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant (or the
Participant’s Beneficiary after the death of the Participant) may, in accordance
with rules and procedures established by the Administrator, select the
investments from among the options provided in Section 7.1 to be used for the
purpose of calculating future hypothetical investment adjustments to the Account
or to future credits to the Account under Section 6.2 effective as of the
Valuation Date coincident with or next following notice to the Administrator.
Each Account shall be adjusted as of each Valuation Date to reflect: (a) the
hypothetical earnings, expenses, gains and losses described above; (b) amounts
credited pursuant to Section 6.2; and (c) distributions or withdrawals. In
addition, each Account may be adjusted for its allocable share of the
hypothetical costs and expenses associated with the maintenance of the
hypothetical investments provided in Section 7.1.

 

 



7-1

--------------------------------------------------------------------------------

 



ARTICLE 8 — RIGHT TO BENEFITS

8.1      Vesting. A Participant, at all times, has a 100% nonforfeitable
interest in the amounts credited to his Account attributable to his elective
deferrals made in accordance with Section 4.1.

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule and provisions in Section 7.01 of the
Adoption Agreement. Upon a Separation from Service and after application of the
provisions of Section 7.01 of the Adoption Agreement, the Participant shall
forfeit the nonvested portion of his Account.

8.2      Death. The Plan Sponsor may elect to accelerate vesting upon the death
of the Participant in accordance with Section 7.01(c) of the Adoption Agreement
and/or to accelerate distributions upon Death in accordance with
Section 6.01(b) or Section 6.01(d) of the Adoption Agreement. If the

Plan Sponsor does not elect to accelerate distributions upon death in accordance
with Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the vested
amount credited to the Participant’s Account will be paid in accordance with the
provisions of Article 9.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.

8.3      Disability. If the Plan Sponsor has elected to accelerate vesting upon
the occurrence of a Disability in accordance with Section 7.01(c) of the
Adoption Agreement and/or to permit distributions upon Disability in accordance
with Section 6.01(b) or Section 6.01(d) of the Adoption Agreement, the
determination of whether a Participant has incurred a Disability shall be made
by the Administrator in its sole discretion in a manner consistent with the
requirements of Code Section 409A.





8-1

--------------------------------------------------------------------------------

 



 

ARTICLE 9 — DISTRIBUTION OF BENEFITS

9.1      Amount of Benefits. The vested amount credited to a Participant’s
Account as determined under Articles 6, 7 and 8 shall determine and constitute
the basis for the value of benefits payable to the Participant under the Plan.

9.2      Method and Timing of Distributions. Except as otherwise provided in
this Article 9, distributions under the Plan shall be made in accordance with
the elections made or deemed made by the Participant under Article 4. Subject to
the provisions of Section 9.6 requiring a six month delay for certain
distributions to Key Employees, distributions following a payment event shall
commence at the time specified in Section 6.01(a) of the Adoption Agreement. If
permitted by Section 6.01(g) of the Adoption Agreement, a Participant may elect,
at least twelve months before a scheduled distribution event, to delay the
payment date for a minimum period of sixty months from the originally scheduled
date of payment, provided the election does not take effect for at least
twelve months from the date on which the election is made. The distribution
election change must be made in accordance with procedures and rules established
by the Administrator. The Participant may, at the same time the date of payment
is deferred, change the form of payment but such change in the form of payment
may not effect an acceleration of payment in violation of Code Section 409A or
the provisions of Reg. Sec. 1.409A‑2(b). For purposes of this Section 9.2, a
series of installment payments is always treated as a single payment and not as
a series of separate payments.

9.3      Unforeseeable Emergency. A Participant may request a distribution due
to an Unforeseeable Emergency if the Plan Sponsor has elected to permit
Unforeseeable Emergency withdrawals under Section 8.01(a) of the Adoption
Agreement. The request must be in writing and must be submitted to the
Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted, and may require the Participant to certify that the need cannot be
met from other sources reasonably available to the Participant. Whether a
Participant has incurred an Unforeseeable Emergency will be determined by the
Administrator on the basis of the relevant facts and circumstances in its sole
discretion, but, in no event, will an Unforeseeable Emergency be deemed to exist
if the hardship can be relieved: (a) through reimbursement or compensation by
insurance or otherwise, (b) by liquidation of the Participant’s assets to the





9-1

--------------------------------------------------------------------------------

 



extent such liquidation would not itself cause severe financial hardship, or (c)
by cessation of deferrals under the Plan. A distribution due to an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need and may include any amounts necessary to pay any federal, state,
foreign or local income taxes and penalties reasonably anticipated to result
from the distribution. The distribution will be made in the form of a single
lump sum cash payment. If permitted by Section 8.01(b) of the Adoption
Agreement, a Participant’s deferral elections for the remainder of the Plan Year
will be cancelled upon a withdrawal due to an Unforeseeable Emergency. If the
payment of all or any portion of the Participant’s vested Account is being
delayed in accordance with Section 9.6 at the time he experiences an
Unforeseeable Emergency, the amount being delayed shall not be subject to the
provisions of this Section 9.3 until the expiration of the six month period of
delay required by section 9.6.

9.4      Payment Election Overrides. If the Plan Sponsor has elected one or more
payment election overrides in accordance with Section 6.01(d) of the Adoption
Agreement, the following provisions apply. Upon the occurrence of the first
event selected by the Plan Sponsor, the remaining vested amount credited to the
Participant’s Account shall be paid in the form designated to the Participant or
his Beneficiary regardless of whether the Participant had made different
elections of time and /or form of payment or whether the Participant was
receiving installment payments at the time of the event.

9.5      Cashouts Of Amounts Not Exceeding Stated Limit. If the vested amount
credited to the Participant’s Account does not exceed the limit established for
this purpose by the Plan Sponsor in Section 6.01(e) of the Adoption Agreement at
the time he incurs a Separation from Service for any reason, the Employer shall
distribute such amount to the Participant at the time specified in
Section 6.01(a) of the Adoption Agreement in a single lump sum cash payment
following such Separation from Service regardless of whether the Participant had
made different elections of time or form of payment as to the vested amount
credited to his Account or whether the Participant was receiving installments at
the time of such termination. A Participant’s Account, for purposes of this
Section 9.5, shall include any amounts described in Section 1.3.

9.6      Required Delay in Payment to Key Employees. Except as otherwise
provided in this Section 9.6, a distribution made on account of Separation from
Service (or Retirement, if applicable) to a Participant who is a Key Employee as
of the date of his Separation from Service (or Retirement, if applicable) shall
not be made before the date which is six months after the Separation from
Service (or Retirement, if applicable). If payments to a





9-2

--------------------------------------------------------------------------------

 



Key Employee are delayed in accordance with this Section 9.6, the payments to
which the Key Employee would otherwise have been entitled during the six month
period shall be accumulated and paid in a single lump sum at the time specified
in Section 6.01(a) of the Adoption Agreement after the six month period elapses.

(a)A Participant is treated as a Key Employee if (i) he is employed by a Related
Employer any of whose stock is publicly traded on an established securities
market, and (ii) he satisfies the requirements of Code Section 416(i)(1)(A)(i),
(ii) or (iii), determined without regard to Code Section 416(i)(5), at any time
during the twelve month period ending on the Identification Date.

(b)A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of a month no later than
the fourth month following the Identification Date. The Identification Date and
the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.

(c)The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements. The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date. Use of an alternative method that satisfies the
requirements of this Section 9.6(c) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A‑2(b).

(d)The six month delay does not apply to payments described in
Section 9.9(a),(b) or (d) or to payments that occur after the death of the
Participant. If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with this Section 9.6 at the time he
incurs a Disability which would otherwise require a distribution under the terms
of the Plan, no amount shall be paid until the expiration of the six month
period of delay required by this Section 9.6.

9.7      Change in Control. If the Plan Sponsor has elected to permit
distributions upon a Change in Control, the following provisions shall apply. A
distribution made upon a Change in Control will be made at the





9-3

--------------------------------------------------------------------------------

 



time specified in Section 6.01(a) of the Adoption Agreement in the form elected
by the Participant in accordance with the procedures described in Article 4.
Alternatively, if the Plan Sponsor has elected in accordance with Section 11.02
of the Adoption Agreement to require distributions upon a Change in Control, the
Participant’s remaining vested Account shall be paid to the Participant or the
Participant’s Beneficiary at the time specified in Section 6.01(a) of the
Adoption Agreement as a single lump sum payment. All distributions made in
accordance with this Section 9.7 are subject to the provisions of Section 9.6.

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.

Whether a Change in Control has occurred will be determined by the
Administrator. A distribution to the Participant will be treated as occurring
upon a Change in Control if the Plan Sponsor terminates the Plan in accordance
with Section 10.2 and distributes the Participant’s benefits within
twelve months of a Change in Control as provided in Section 10.3.

9.8      Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the provisions of Articles
8 and 9 in any of the following circumstances as long as the Employer treats all
payments to similarly situated Participants on a reasonably consistent basis.

(a)      The Employer may delay payment if it reasonably anticipates that its
deduction with respect to such payment would be limited or eliminated by the
application of Code Section 162(m). Payment must be made during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year
the deduction of such payment will not be barred by the application of Code
Section 162(m) or during the period beginning with the Participant’s Separation
from Service and ending on the later of the last day of the Employer’s
taxable year in which the Participant separates from service or the 15th day of
the third month following the Participant’s Separation from Service. If a
scheduled payment to a Participant is delayed in accordance with this
Section 9.8(a), all scheduled payments to the Participant that could be delayed
in accordance with this Section 9.8(a) will also be delayed.

(b)      The Employer may also delay payment if it reasonably anticipates that
the making of the payment will violate federal securities laws or





9-4

--------------------------------------------------------------------------------

 



other applicable laws provided payment is made at the earliest date on which the
Employer reasonably anticipates that the making of the payment will not cause
such violation.

(c)      The Employer reserves the right to amend the Plan to provide for a
delay in payment upon such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.

9.9      Permitted Acceleration of Payment. The Employer may permit acceleration
of the time or schedule of any payment or amount scheduled to be paid pursuant
to a payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A‑3(j)(4), including the following events:

(a)      Domestic Relations Order. A payment may be accelerated if such payment
is made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Code Section 414(p).

(b)      Compliance with Ethics Agreements and Legal Requirements. A payment may
be accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.

(c)      De Minimis Amounts. A payment will be accelerated if (i) the amount of
the payment is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B), (ii) at the time the payment is made the amount
constitutes the Participant’s entire interest under the Plan and all other plans
that are aggregated with the Plan under Reg. Sec. 1.409A‑1(c)(2).

(d)      FICA Tax. A payment may be accelerated to the extent required to pay
the Federal Insurance Contributions Act tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) of the Code with respect to compensation deferred under
the Plan (the “FICA Amount”). Additionally, a payment may be accelerated to pay
the income tax on wages imposed under Code Section 3401 of the Code on the FICA
Amount and to pay the additional income tax at source on wages attributable to
the pyramiding Code Section 3401 wages and taxes. The total payment under this
subsection (d) may not exceed the aggregate of the FICA Amount and the income
tax withholding related to the FICA Amount.





9-5

--------------------------------------------------------------------------------

 



(e)      Section 409A Additional Tax. A payment may be accelerated if the Plan
fails to meet the requirements of Code Section 409A; provided that such payment
may not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Code Section 409A.

(f)      Offset. A payment may be accelerated in the Employer’s discretion as
satisfaction of a debt of the Participant to the Employer, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Employer, the entire amount of the reduction in any of the
Employer’s taxable years does not exceed $5,000, and the reduction is made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

(g)      Other Events. A payment may be accelerated in the Administrator’s
discretion in connection with such other events and conditions as permitted by
Code Section 409A.

 

 



9-6

--------------------------------------------------------------------------------

 



ARTICLE 10 — AMENDMENT AND TERMINATION

10.1    Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend
the Plan (for itself and each Employer) through action of its Board of
Directors. No amendment can directly or indirectly deprive any current or former
Participant or Beneficiary of all or any portion of his Account which had
accrued and vested prior to the amendment.

10.2    Plan Termination Following Change in Control or Corporate Dissolution.
If so elected by the Plan Sponsor in 11.01 of the Adoption Agreement, the Plan
Sponsor reserves the right to terminate the Plan and distribute all amounts
credited to all Participant Accounts within the 30 days preceding or the
twelve months following a Change in Control. For this purpose, the Plan will be
treated as terminated only if all agreements, methods, programs and other
arrangements sponsored by the Related Employer immediately after the Change in
Control which are treated as a single plan under Reg. Sec. 1.409A- 1(c)(2) are
also terminated so that all participants under the Plan and all similar
arrangements are required to receive all amounts deferred under the terminated
arrangements within twelve months of the date the Plan Sponsor irrevocably takes
all necessary action to terminate the arrangements. In addition, the Plan
Sponsor reserves the right to terminate the Plan within twelve months of a
corporate dissolution taxed under Code Section 331 or with the approval of a
bankruptcy court pursuant to 11 U. S. C. Section 503(b)(1)(A) provided that
amounts deferred under the Plan are included in the gross incomes of
Participants in the latest of (a) the calendar year in which the termination and
liquidation occurs, (b) the first calendar year in which the amount is no longer
subject to a substantial risk of forfeiture, or (c) the first calendar year in
which payment is administratively practicable.

10.3    Other Plan Terminations. The Plan Sponsor retains the discretion to
terminate the Plan if (a) all arrangements sponsored by the Plan Sponsor that
would be aggregated with any terminated arrangement under Code Section 409A and
Reg. Sec. 1.409A- 1(c)(2) are terminated, (b) no payments other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred are made within twelve months of the termination of the
arrangements, (c) all payments are made within twenty-four months of the date
the Plan Sponsor takes all necessary action to irrevocably terminate and
liquidate the arrangements, (d) the Plan Sponsor does not adopt a new
arrangement that would be aggregated with any terminated arrangement under Code
Section 409A and the regulations thereunder at any time within the three year
period following the date of termination of the arrangement, and (e) the
termination does not occur proximate to a downturn in the financial health of
the Plan sponsor. The Plan Sponsor also reserves the right to amend





10-1

--------------------------------------------------------------------------------

 



the Plan to provide that termination of the Plan will occur under such
conditions and events as may be prescribed by the Secretary of the Treasury in
generally applicable guidance published in the Internal Revenue Bulletin.

 

 



10-2

--------------------------------------------------------------------------------

 



ARTICLE 11 – THE TRUST

11.1    Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. In the event that the Plan Sponsor wishes to establish a trust to
provide a source of funds for the payment of Plan benefits, any such trust shall
be constructed to constitute an unfunded arrangement that does not affect the
status of the Plan as an unfunded plan for purposes of Title I of ERISA and the
Code. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.

11.2    Rabbi Trust. Any trust established by the Plan Sponsor shall be between
the Plan Sponsor and a trustee pursuant to a separate written agreement under
which assets are held, administered and managed, subject to the claims of the
Plan Sponsor’s creditors in the event of the Plan Sponsor’s insolvency. The
trust is intended to be treated as a rabbi trust in accordance with existing
guidance of the Internal Revenue Service, and the establishment of the trust
shall not cause the Participant to realize current income on amounts contributed
thereto. The Plan Sponsor must notify the trustee in the event of a bankruptcy
or insolvency.

11.3    Investment of Trust Funds. Any amounts contributed to the trust by the
Plan Sponsor shall be invested by the trustee in accordance with the provisions
of the trust and the instructions of the Administrator. Trust investments need
not reflect the hypothetical investments selected by Participants under
Section 7.1 for the purpose of adjusting Accounts and the earnings or investment
results of the trust need not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

 

 



11-1

--------------------------------------------------------------------------------

 



ARTICLE 12 — PLAN ADMINISTRATION

12.1    Powers and Responsibilities of the Administrator. The Administrator has
the full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA.

The Administrator’s powers and responsibilities include, but are not limited to,
the following:

(a)      To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;

(b)      To interpret the Plan, its interpretation thereof to be final, except
as provided in Section 12.2, on all persons claiming benefits under the Plan;

(c)      To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d)      To administer the claims and review procedures specified in
Section 12.2;

(e)      To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

(f)       To determine the person or persons to whom such benefits will be paid;

(g)      To authorize the payment of benefits;

(h)      To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

(i)       To appoint such agents, counsel, accountants, and consultants as may
be required to assist in administering the Plan;

(j)       By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.





12-1

--------------------------------------------------------------------------------

 



12.2   Claims and Review Procedures.

(a)       Claims Procedure.

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator. If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing. Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the person’s
right to bring a civil action following an adverse decision on review. Such
notification will be given within 90 days (45 days in the case of a claim
regarding Disability) after the claim is received by the Administrator. The
Administrator may extend the period for providing the notification by 90 days
(30 days in the case of a claim regarding Disability) if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstance is given to such person within the initial 90
day period (45 day period in the case of a claim regarding Disability). If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

(b)       Review Procedure.

Within 60 days (180 days in the case of a claim regarding Disability) after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days (180 days in the case of
a claim regarding Disability) of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator. The Administrator will notify such person of its decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions. The notification will
explain that the person is entitled to receive, upon request and free of charge,





12-2

--------------------------------------------------------------------------------

 



reasonable access to and copies of all pertinent documents and has the right to
bring a civil action following an adverse decision on review. The decision on
review will be made within 60 days (45 days in the case of a claim regarding
Disability). The Administrator may extend the period for making the decision on
review by 60 days (45 days in the case of a claim regarding Disability) if
special circumstances require an extension of time for processing the request
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60‑day period (45 days in the case of a claim regarding Disability). If
the decision on review is not made within such period, the claim will be
considered denied.

(c)       Exhaustion of Claims Procedures and Right to Bring Legal Claim

No action at law or equity shall be brought more than one (1) year after the
Administrator’s affirmation of a denial of a claim, or, if earlier, more than
four (4) years after the facts or events giving rising to the claimant’s
allegation(s) or claim(s) first occurred.

12.3    Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Plan to the extent
not paid by the Employer.

 

 



12-3

--------------------------------------------------------------------------------

 



ARTICLE 13 – MISCELLANEOUS

13.1    Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

13.2    Employer’s Liability. Each Employer’s liability for the payment of
benefits under the Plan shall be defined only by the Plan and by the deferral
agreements entered into between a Participant and the Employer. An Employer
shall have no obligation or liability to a Participant under the Plan except as
provided by the Plan and a deferral agreement or agreements. An Employer shall
have no liability to Participants employed by other Employers.

13.3    Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Employer, the Plan or the
Administrator, except as provided herein; and in no event will the terms of
employment or service of the Participant be modified or in any way affected
hereby.

13.4    Anti-Assignment. Except as may be necessary to fulfill a domestic
relations order within the meaning of Code Section 414(p), none of the benefits
or rights of a Participant or any Beneficiary of a Participant shall be subject
to the claim of any creditor. In particular, to the fullest extent permitted by
law, all such benefits and rights shall be free from attachment, garnishment, or
any other legal or equitable process available to any creditor of the
Participant and his or her Beneficiary. Neither the Participant nor his or her
Beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber, or assign any of the payments which he or she may expect to receive,
contingently or otherwise, under the Plan, except the right to designate a
Beneficiary to receive death benefits provided hereunder. Notwithstanding the
preceding, the benefit payable from a Participant’s Account may be reduced, at
the discretion of the administrator, to satisfy any debt or liability to the
Employer.

13.5    Facility of Payment. If the Administrator determines, on the basis of
medical reports or other evidence satisfactory to the Administrator, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Administrator may





13-1

--------------------------------------------------------------------------------

 



direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.

13.6    Notices.  Any notice or other communication to the Employer or
Administrator in connection with the Plan shall be deemed delivered in writing
if addressed to the Plan Sponsor at the address specified in Section 1.03 of the
Adoption Agreement and if either actually delivered at said address or, in the
case of a letter, 5 business days shall have elapsed after the same shall have
been deposited in the United States mails, first-class postage prepaid and
registered or certified.

13.7    Tax Withholding. If the Employer concludes that tax is owing with
respect to any deferral or payment hereunder, the Employer shall withhold such
amounts from any payments due the Participant or from amounts deferred, as
permitted by law, or otherwise make appropriate arrangements with the
Participant or his Beneficiary for satisfaction of such obligation. Tax, for
purposes of this Section 13.7 means any federal, state, local or any other
governmental income tax, employment or payroll tax, excise tax, or any other tax
or assessment owing with respect to amounts deferred, any earnings thereon, and
any payments made to Participants under the Plan.

13.8    Indemnification. (a) Each Indemnitee (as defined in Section 13.8(e))
shall be indemnified and held harmless by the Employer for all actions taken by
him and for all failures to take action (regardless of the date of any such
action or failure to take action), to the fullest extent permitted by the law of
the jurisdiction in which the Employer is incorporated, against all expense,
liability, and loss (including, without limitation, attorneys’ fees, judgments,
fines, taxes, penalties, and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Indemnitee in connection with any
Proceeding (as defined in Subsection (e)). No indemnification pursuant to this
Section shall be made, however, in any case where (1) the act or failure to act
giving rise to the claim for indemnification is determined by a court to have
constituted willful misconduct or recklessness or (2) there is a settlement to
which the Employer does not consent.

(b) The right to indemnification provided in this Section shall include the
right to have the expenses incurred by the Indemnitee in defending any
Proceeding paid by the Employer in advance of the final disposition of the
Proceeding, to the fullest extent permitted by the law of the jurisdiction in
which the Employer is incorporated; provided that, if such law requires, the
payment of such expenses incurred by the Indemnitee in advance of the final
disposition of a Proceeding shall be made only on delivery to the Employer of





13-2

--------------------------------------------------------------------------------

 



an undertaking, by or on behalf of the Indemnitee, to repay all amounts so
advanced without interest if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified under this Section or otherwise.

(c) Indemnification pursuant to this Section shall continue as to an Indemnitee
who has ceased to be such and shall inure to the benefit of his heirs,
executors, and administrators. The Employer agrees that the undertakings made in
this Section shall be binding on its successors or assigns and shall survive the
termination, amendment or restatement of the Plan.

(d) The foregoing right to indemnification shall be in addition to such other
rights as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer.

(e) For the purposes of this Section, the following definitions shall apply:

(1)   "Indemnitee" shall mean each person serving as an Administrator (or any
other person who is an employee, director, or officer of the Employer) who was
or is a party to, or is threatened to be made a party to, or is otherwise
involved in, any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.

(2)   "Proceeding" shall mean any threatened, pending, or completed action,
suit, or proceeding (including, without limitation, an action, suit, or
proceeding by or in the right of the Employer), whether civil, criminal,
administrative, investigative, or through arbitration.

13.9    Successors. The provisions of the Plan shall bind and inure to the
benefit of the Plan Sponsor, the Employer and their successors and assigns and
the Participant and the Participant’s designated Beneficiaries.

13.10  Disclaimer. It is the Plan Sponsor’s intention that the Plan comply with
the requirements of Code Section 409A. Neither the Plan Sponsor nor the Employer
shall have any liability to any Participant should any provision of the Plan
fail to satisfy the requirements of Code Section 409A.

13.11  Governing Law. The Plan will be construed, administered and enforced
according to the laws of the State specified by the Plan Sponsor in
Section 12.01 of the Adoption Agreement.

 

 



13-3

--------------------------------------------------------------------------------

 



ADOPTION AGREEMENT

1.01   PREAMBLE

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

 

 

(a)

☒

adopts a new plan as of February 1, 2017 [month, day, year]

 

 

 

(b)

☐

amends and restates its existing plan as of                [month, day, year]
which is the Amendment Restatement Date. Except as otherwise provided in
Appendix A, all amounts deferred under the Plan prior to the Amendment
Restatement Date shall be governed by the terms of the Plan as in effect on the
day before the Amendment Restatement Date.

 

 

 

 

 

Original Effective Date:                        [month, day, year]

 

 

 

 

 

Pre-409A Grandfathering:     ☐    Yes    ☐    No

 

1.02   PLAN

Plan Name:

Kosmos Energy Deferred Compensation Plan

 

Plan Year:

Calendar

 

 

 

 

1.03   PLAN SPONSOR

Name:

Kosmos Energy, LLC

Address:

8176 Park Lane, Dallas TX, 75231

Phone # :

214-445-9600

EIN:

75-3117910

Fiscal Yr:

Calendar

 

 

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?

 

☒   Yes   ☐   No



- 1  -

--------------------------------------------------------------------------------

 



1.04    EMPLOYER

The following entities, in addition to the Plan Sponsor, have been authorized by
the Plan Sponsor to participate in and have adopted the Plan (insert “Not
Applicable” if none have been authorized):

Entity

Publicly Traded on Est. Securities Market

 

 

 

Yes

No

 

N/A

☐

☐

 

 

☐

☐

 

 

☐

☐

 

 

☐

☐

 

 

☐

☐

 

 

1.05    ADMINISTRATOR

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

Name:

Kosmos Energy, LLC

Address:

Same as above

 

 

Note:

The Administrator is the person or persons designated by the Plan Sponsor to be
responsible for the administration of the Plan. Neither Fidelity Employer
Services Company nor any other Fidelity affiliate can be the Administrator.

 

1.06    KEY EMPLOYEE DETERMINATION DATES

The Employer has designated                   as the Identification Date for
purposes of determining Key Employees.

In the absence of a designation, the Identification Date is December 31.

The Employer has designated                   as the effective date for purposes
of applying the six month delay in distributions to Key Employees.

In the absence of a designation, the effective date is the first day of the
fourth month following the Identification Date.



- 2  -

--------------------------------------------------------------------------------

 



2.01     PARTICIPATION

(a)

☒

Employees [complete (i), (ii) or (iii)]

 

 

 

(i)

☐

Eligible Employees are selected by the Employer.

 

 

 

 

 

(ii)

☒

Eligible Employees are those employees of the Employer who satisfy the following
criteria:

 

 

 

 

 

 

 

Senior Leadership Team members, or

 

 

 

Senior Vice Presidents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

☐

Employees are not eligible to participate.

 

 

 

 

(b)

☐

Directors [complete (i), (ii) or (iii)]

 

 

 

 

 

(i)

☐

All Directors are eligible to participate.

 

 

 

 

 

(ii)

☐

Only Directors selected by the Employer are eligible to participate.

 

 

 

 

 

(iii)

☒

Directors are not eligible to participate.

 





- 3  -

--------------------------------------------------------------------------------

 



3.01    COMPENSATION

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

(a)

☒

Compensation is defined as:

 

 

 

 

 

Base W-2 wages excluding LTIP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

☐

Compensation as defined in             [insert name of qualified plan] without
regard to the limitation in Section 401(a)(17) of the Code for such Plan Year.

 

 

 

(c)

☐

Director Compensation is defined as:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(d)

☐

Compensation shall, for all Plan purposes, be limited to $           

 

 

 

(e)

☐

Not Applicable.

 





- 4  -

--------------------------------------------------------------------------------

 



 

3.02   BONUSES

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses that will be the subject of a separate deferral
election:

 

  

Will be treated as Performance

Type

 

Based Compensation

 

 

 

 

 

 

Yes

No

Annual Discretionary Performance Bonus Compensation

 

☐

☒

 

 

☐

☐

 

 

☐

☐

 

 

☐

☐

 

 

☐

☐

 

 

 

 

☐

Not Applicable.





- 5  -

--------------------------------------------------------------------------------

 



4.01     PARTICIPANT CONTRIBUTIONS

If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).

(a)       Amount of Deferrals

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration in excess of
the limit under Section 402(g) of the Code (or Section 414(v) of the Code for
any participant eligible to make a catch-up contribution under the Kosmos
Energy, LLC 401(k) Plan). For each type of remuneration listed, complete “dollar
amount” and / or “percentage amount”.

(i)    Compensation Other than Bonuses [do not complete if you complete (iii)]

Type of Remuneration

Dollar Amount

% Amount

Increment

Min

Max

Min

Max

(a)

Base W-2 wages

 

 

 

50

1

(b)

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

Note: The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

(ii)    Bonuses [do not complete if you complete (iii)]

Type of Bonus

Dollar Amount

% Amount

Increment

Min

Max

Min

Max

(a)

Annual Discretionary Performance Bonus Compensation

 

 

 

100

1

(b)

 

 

 

 

 

 

(c)

 

 

 

 

 

 

 

(iii)   Compensation [do not complete if you completed (i) and (ii)]

Dollar Amount

% Amount

Increment

Min

Max

Min

Max

 

 

 

 

 

 





- 6  -

--------------------------------------------------------------------------------

 



 

(iv) Director Compensation

Type of Compensation

Dollar Amount

% Amount

Increment

Min

Max

Min

Max

Annual Retainer

 

 

 

 

 

Meeting Fees

 

 

 

 

 

Other:

 

 

 

 

 

Other:

 

 

 

 

 

 

(b)       Election Period

 

 

 

 

 

(i)

Performance Based Compensation A special election period

 

 

 

 

 

 

☐

Does

☐

Does Not

 

 

 

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

 

 

 

 

 

The special election period, if applicable, will be determined by the Employer.

 

 

(ii)

Newly Eligible Participants

 

 

 

An employee who is classified or designated as an Eligible Employee during a
Plan Year

 

 

 

☒

May

☐

May Not

 

 

 

 

 

 

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

 





- 7  -

--------------------------------------------------------------------------------

 



 

(c)     Revocation of Deferral Agreement

A Participant’s deferral agreement

 

☒

Will

☐

Will Not

 

 

be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer to the extent necessary to satisfy the
requirements of Reg. Sec. 1.401(k)-1(d)(3). If cancellation occurs, the
Participant may resume participation in accordance with Article 4 of the Plan.

 

(d)       No Participant Contributions

 

☐

Participant contributions are not permitted under the Plan.

 





- 8  -

--------------------------------------------------------------------------------

 



5.01     EMPLOYER CONTRIBUTIONS

If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).

(a)       Matching Contributions

 

 

 

 

 

 

(i)

Amount

 

 

 

For each Plan Year, the Employer shall make a Matching Contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
the ones that are applicable]:

 

 

 

 

(A)

☒

100% of the first 8% of Compensation the Participant has elected to defer for
the Plan Year

 

 

 

 

 

(B)

☐

An amount determined by the Employer in its sole discretion

 

 

 

 

 

(C)

☐

Matching Contributions for each Participant shall be limited to $         
and/or          % of Compensation.

 

 

 

 

 

(D)

☐

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)

☐

Not Applicable [Proceed to Section 5.01(b)]

 

 

(ii)

Eligibility for Matching Contribution

 

 

 

A Participant who defers Compensation for the Plan Year shall receive an
allocation of Matching Contributions determined in accordance with Section
5.01(a)(i) provided he satisfies the following requirements [complete the ones
that are applicable]:

 

 

 

(A)

☐

Describe requirements:

 

 

 

 

 

 

 

 

 

 

- 9  -

--------------------------------------------------------------------------------

 



 

 

 

 

 

(B)

☐

Is selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions

 

 

 

 

 

(C)

☒

No requirements

 

 

 

 

(iii)

Time of Allocation

 

 

 

Matching Contributions, if made, shall be treated as allocated [select one]:

 

 

 

(A)

☐

As of the last day of the Plan Year

 

 

 

 

 

(B)

☐

At such times as the Employer shall determine in it sole discretion

 

 

 

 

 

(C)

☒

At the time the Compensation on account of which the Matching Contribution is
being made would otherwise have been paid to the Participant

 

 

 

 

 

(D)

☐

Other:

 

 

 

 

 

 

 

 

 

 

 

(b)       Other Contributions

(i)

Amount

 

 

 

The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:

 

 

 

 

(A)

☐

An amount equal to              [insert number] % of the Participant’s
Compensation

 

 

 

 

 

(B)

☐

An amount determined by the Employer in its sole discretion

 

 

 

 

- 10  -

--------------------------------------------------------------------------------

 



 

(C)

☐

Contributions for each Participant shall be limited to $            

 

 

 

 

 

(D)

☐

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)

☒

Not Applicable [Proceed to Section 6.01]

 

(ii)

Eligibility for Other Contributions

 

 

 

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 

 

 

(A)

☐

Describe requirements:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

☐

Is selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions

 

 

 

 

 

(C)

☐

No requirements

 

 

(iii)

Time of Allocation

 

 

 

Employer contributions, if made, shall be treated as allocated [select one]:

 

 

 

(A)

☐

As of the last day of the Plan Year

 

 

 

 

 

(B)

☐

At such time or times as the Employer shall determine in its sole discretion

 

 

 

 

- 11  -

--------------------------------------------------------------------------------

 



 

(C)

☐

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)       No Employer Contributions

☐

Employer contributions are not permitted under the Plan.

 





- 12  -

--------------------------------------------------------------------------------

 



6.01     DISTRIBUTIONS

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

(a)       Timing of Distributions

(i)

All distributions shall commence in accordance with the following [choose one]:

 

 

 

(A)

☐

As soon as administratively feasible following the distribution event but in no
event later than the time prescribed by Treas. Reg. Sec. 1.409A-3(d).

 

(B)

☒

Monthly on specified day 10th

 

(C)

☐

Annually on specified month and day            [insert month and day]

 

(D)

☐

Calendar quarter on specified month and day [           month of quarter (insert
1,2 or 3);            day (insert day)]

 

 

(ii)

The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:

 

 

 

(A)

☒

Event Delay – Distribution events other than those based on Specified Date or
Specified Age will be treated as not having occurred for 6 months.

 

 

 

 

 

(B)

☐

Hold Until Next Year – Distribution events other than those based on Specified
Date or Specified Age will be treated as not having occurred for twelve months
from the date of the event if payment pursuant to Section 6.01(a)(i) will
thereby occur in the next calendar year or on the first payment date in the next
calendar year in all other cases.

 

 

 

 

 

(C)

☐

Immediate Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)

☐

Not applicable.

 

(b) Distribution Events



- 13  -

--------------------------------------------------------------------------------

 



Participants may elect the following payment events and the associated form or
forms of payment. If multiple events are selected, the earliest to occur will
trigger payment. For installments, insert the range of available periods (e.g.,
5-15) or insert the periods available (e.g., 5,7,9).

 

 

 

    

Lump

    

Installments

 

 

 

 

Sum

 

 

 

 

 

 

 

 

 

 

(i)

☒

Specified Date

 

X

 

10

years

 

 

 

 

 

 

 

 

(ii)

☐

Specified Age

 

 

 

 

years

 

 

 

 

 

 

 

 

(iii)

☒

Separation from Service

 

X

 

10

years

 

 

 

 

 

 

 

 

(iv)

☐

Separation from Service plus 6 months

 

 

 

 

years

 

 

 

 

 

 

 

 

(v)

☐

Separation from Service plus          

 

 

 

 

years

 

 

months [not to exceed           months]

 

 

 

 

 

 

 

 

 

 

 

 

 

(vi)

☐

Retirement

 

 

 

 

years

 

 

 

 

 

 

 

 

(vii)

☐

Retirement plus 6 months

 

 

 

 

years

 

 

 

 

 

 

 

 

(viii)

☐

Retirement plus           months [not to

 

 

 

 

years

 

 

exceed           months]

 

 

 

 

 

 

 

 

 

 

 

 

 

(ix)

☐

Disability

 

 

 

 

years

 

 

 

 

 

 

 

 

(x)

☐

Death

 

 

 

 

years

 

 

 

 

 

 

 

 

(xi)

☐

Change in Control

 

 

 

 

years

 

The minimum deferral period for Specified Date or Specified Age event shall be 3
years.



- 14  -

--------------------------------------------------------------------------------

 



Installments may be paid [select each that applies]

☐

Monthly

☐

Quarterly

☒

Annually

 

(c) Specified Date and Specified Age elections may not extend beyond age Not
Applicable [insert age or “Not Applicable” if no maximum age applies].





- 15  -

--------------------------------------------------------------------------------

 



(d)  Payment Election Override

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:

 

    

EVENTS

    

 

    

FORM OF PAYMENT

☐

 

Separation from Service

 

 

 

Lump sum

 

 

 

Installments

☐

 

Separation from

 

 

 

 

 

 

 

 

 

 

Service before Retirement

 

 

 

Lump sum

 

 

 

Installments

☒

 

Death

 

X

 

Lump sum

 

 

 

Installments

☒

 

Disability

 

X

 

Lump sum

 

 

 

Installments

☐

 

Not Applicable

 

 

 

 

 

 

 

 

 

(e)   Involuntary Cashouts

☐

If the Participant’s vested Account at the time of his Separation from Service
does not exceed $          distribution of the vested Account shall
automatically be made in the form of a single lump sum in accordance with
Section 9.5 of the Plan.

 

 

☒

There are no involuntary cashouts.

 

(f)  Retirement

☐

Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:

 

 

 

 

 

 

 

 

 

 

 

☒

No special definition of Retirement applies.

 





- 16  -

--------------------------------------------------------------------------------

 



(g) Distribution Election Change

A Participant

 

 

☐

Shall

☒

Shall Not

 

 

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

 

 

A Participant shall generally be permitted to elect such modification
          number of times.

 

 

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

(h)  Frequency of Elections

The Plan Sponsor

 

 

☒

Has

☐

Has Not

 

 

Elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan. If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.

 





- 17  -

--------------------------------------------------------------------------------

 



7.01    VESTING

(a) Matching Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Matching Contributions shall be based on the following schedule:

 

☐

Years of Service

    

Vesting %

    

 

 

 

0

 

 

 

(insert ‘100’ if there is immediate vesting)

 

 

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

5

 

 

 

 

 

 

6

 

 

 

 

 

 

7

 

 

 

 

 

 

8

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

☒

Other:

 

 

3 years of Plan participation (one-time vesting event)

 

 

 

 

 

 

 

 

☐

Class year vesting applies.

 

 

 

 

 

 

 

 

☐

Not applicable.

 

(b)  Other Employer Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than Matching Contributions shall
be based on the following schedule:

 

☐

Years of Service

    

Vesting %

    

 

 

 

0

 

 

 

(insert ‘100’ if there is immediate vesting)

 

 

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

5

 

 

 

 

- 18  -

--------------------------------------------------------------------------------

 



 

 

6

 

 

 

 

 

 

7

 

 

 

 

 

 

8

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

☐

Other:

 

 

 

 

 

 

 

 

 

 

 

 

☐

Class year vesting applies.

 

 

 

 

 

 

 

 

☒

Not applicable.





- 19  -

--------------------------------------------------------------------------------

 



(c) Acceleration of Vesting

A Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events: [select the ones that are applicable]:

(i)

☒

Death

 

 

 

(ii)

☒

Disability

 

 

 

(iii)

☒

Change in Control

 

 

 

(iv)

☐

Eligibility for Retirement

 

 

 

(v)

☐

Other:

 

 

 

(vi)

☐

Not applicable.

 

(d)  Years of Service

(i)

 

A Participant’s Years of Service shall include all service performed for the
Employer and

 

 

 

    

 

 

 

☐

 

Shall

 

 

☐

 

Shall Not

 

 

 

 

 

include service performed for the Related Employer.

 

 

 

(ii)

 

Years of Service shall also include service performed for the following
entities:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iii)

 

Years of Service shall be determined in accordance with (select one)

 

 

 

- 20  -

--------------------------------------------------------------------------------

 



 

 

(A)

☐

    

The elapsed time method in Treas. Reg. Sec. 1.410(a)-7

 

 

 

 

 

 

 

 

(B)

☐

 

The general method in DOL Reg. Sec. 2530.200b-1 through b-4

 

 

 

 

 

 

 

 

(C)

☐

 

The Participant’s Years of Service credited under [insert name of plan]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)

☐

 

Other:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(iv)

 

☒

 

Not applicable.





- 21  -

--------------------------------------------------------------------------------

 



8.01 UNFORESEEABLE EMERGENCY

(a)

    

A withdrawal of Participant contributions due to an Unforeseeable Emergency as
defined in Section 2.24:

 

 

 

 

 

☒

Will

 

 

☐

Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]

 

 

 

 

 

be allowed.

 

 

 

(b)

 

Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

 

 

 

 

☒

Will

 

 

☐

Will Not

 

 

 

 

 

be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 





- 22  -

--------------------------------------------------------------------------------

 



9.01 INVESTMENT DECISIONS

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

 

 

(a)

☒

The Participant or his Beneficiary

 

 

 

(b)

☐

The Employer

 





- 23  -

--------------------------------------------------------------------------------

 



10.01 TRUST

The Employer [select one]:

 

 

☒

Does

☐

Does Not

 

intend to establish a rabbi trust as provided in Article 11 of the Plan.





- 24  -

--------------------------------------------------------------------------------

 



11.01 TERMINATION UPON CHANGE IN CONTROL

The Plan Sponsor

 

 

☒

Reserves

☐

Does Not Reserve

 

 

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

11.02 AUTOMATIC DISTRIBUTION UPON CHANGE IN CONTROL

Distribution of the remaining vested balance of each Participant’s Account

 

 

☐

Shall

☒

Shall Not

 

 

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 





- 25  -

--------------------------------------------------------------------------------

 



12.01 GOVERNING STATE LAW

The laws of Texas shall apply in the administration of the Plan to the extent
not preempted by ERISA.





- 26  -

--------------------------------------------------------------------------------

 



EXECUTION PAGE

The Plan Sponsor has caused this Adoption Agreement to be executed this
      1ST      day of   MAY       , 20  17        .

 

 

 

PLAN SPONSOR:

    

/s/ Thomas P. Chambers

 

 

 

By:

 

THOMAS P. CHAMBERS

 

 

 

Title:

 

SVP / CFO

 





- 27  -

--------------------------------------------------------------------------------

 



APPENDIX A

SPECIAL EFFECTIVE DATES

Not Applicable

 

- 28  -

--------------------------------------------------------------------------------